UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WINSTON L. PARKER,                     
                Plaintiff-Appellant,
                 v.                             No. 01-1122
PENSKE TRUCK LEASING CORPORATION,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                       (CA-99-3116-AMD)

                       Submitted: May 24, 2001

                      Decided: September 10, 2001

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Kay M. Clarke, CLOWER & CLARKE, Washington, D.C., for
Appellant. Roger D. Meade, LITTLER MENDELSON, P.C., Balti-
more, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2              PARKER v. PENSKE TRUCK LEASING CORP.
                              OPINION

PER CURIAM:

   Winston L. Parker appeals the district court’s grant of summary
judgment to Penske Truck Leasing Corporation ("Penske"), and the
dismissal of his complaint alleging abusive discharge under Maryland
law. Parker contends that his termination from employment violated
a clear mandate of public policy. Finding no reversible error, we
affirm.

   We review a grant of summary judgment de novo. See Higgins v.
E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). We must
view the evidence in the light most favorable to the non-moving
party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

   Parker contends that there is a material fact in dispute such that
summary judgment is not appropriate. Under Maryland’s common
law rule of employment at-will, either party to an employment con-
tract of indefinite duration can legally terminate the contract at any
time. Adler v. American Standard Corp., 432 A.2d 464, 467 (Md.
1981). Penske’s discharge of Parker for suspected drug use does not
contravene this policy and, therefore, whether Parker in fact tested
positive for drug use is not a material fact essential to the determina-
tion of whether Parker stated a cause of action for wrongful discharge.

   To state a cause of action for wrongful discharge in Maryland, the
plaintiff must establish the nexus between the public policy violation
and his discharge. Adler, 432 A.2d at 467; Townsend v. L.W.M. Man-
agement, Inc., 494 A.2d 239, cert. denied, 498 A.2d 1186 (1985);
Shapiro v. Massengill, 661 A.2d 202, 213 (Md. Ct. Spec. App. 1995).
We agree with the district court that assuming Penske violated Mary-
land public policy when it failed to inform Parker of his right to
request a re-analysis of a positive drug test there was no nexus
between the public policy violation by Penske and Parker’s discharge.
               PARKER v. PENSKE TRUCK LEASING CORP.                  3
   Parker asks that we find a new exception to the at-will rule in
Maryland when an employer violates a public policy and as a result
of such violation an employee is discharged and suffers harm. We
decline to extend the definition of public policy reflected in Maryland
case law, consistent with our recognition that either the Maryland leg-
islature or the Maryland Court of Appeals are the proper bodies for
extending the situations for which an action for abusive discharge
may lie. Adler v. American Standard Corp., 830 F.2d 1303, 1307 (4th
Cir. 1987).

   Accordingly, we affirm the district court’s order. We deny Appel-
lant’s motion for oral argument and request for certification of the
question of wrongful discharge to Maryland Court of Appeals.

                                                          AFFIRMED